United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                    No. 97-3346
                                   _____________

Charles L. Allen, Jr.; Judith D. Curry;    *
Rickey Evans;                              *
                                           *
               Plaintiffs-Appellants,      *
                                           * Appeal from the United States
       v.                                  * District Court for the
                                           * Eastern District of Arkansas.
City of Little Rock; Rubin W. Webb, in *
his official and individual capacity;      *       [UNPUBLISHED]
James T. Cantrell, in his official and     *
individual capacity;                       *
                                           *
               Defendants-Appellees.       *
                                     _____________

                                 Submitted: March 9, 1998
                                     Filed: March 18, 1998
                                  _____________

Before BOWMAN and MORRIS SHEPPARD ARNOLD, Circuit Judges, and
      MONTGOMERY, District Judge.1
                           _____________

PER CURIAM.




      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota, sitting by designation.
       The District Court2 granted summary judgment to all the defendants. The court
determined that plaintiffs, who were terminated from their positions as probationary
firefighters without a hearing, were at-will employees and had no property interest in
their positions; thus they were not entitled to the due process protections afforded by
the Fourteenth Amendment. Plaintiffs appeal.

        Having considered the briefs, the record, and the arguments of the parties, we
are satisfied the judgment of the District Court is correct. No error of law appears, and
an opinion would lack precedential value. Accordingly, we forego extended
discussion.

      The judgment of the District Court is AFFIRMED. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.

                                          -2-